Citation Nr: 1206350	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-15 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to an herbicide agent.

4.  Entitlement to service connection for hypertension, to include as due to exposure to an herbicide agent.

5.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to December 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii (RO).  

The issues of entitlement to service connection for hearing loss, type II diabetes mellitus, hypertension, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a currently diagnosed arthritis. 


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In April 2008 and January 2010 letters, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  These letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA treatment records, and a private treatment letter have been associated with the claims file.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not necessary.  As the Board will discuss below, service treatment records do not reflect arthritis in service and there is no indication that the Veteran has currently diagnosed arthritis.  Absent evidence that indicates that the Veteran has a current claimed disability related to symptoms in service, the Board finds that a VA examination is not necessary for disposition of the claim.  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has submitted a claim for arthritis.  However, he has not identified which body parts are affected by his claimed arthritis, nor has he identified any specific treatment for such.  

Service treatment records contain no diagnoses or treatment related to arthritis.  The Veteran was seen for low back pain in 1964 after lifting a heavy object.  He was diagnosed with low back strain; x-rays of the lumbar spine taken in August 1964 were negative.  The Veteran reported recurrent back pain at the time of his October 1966 separation examination.  The clinical evaluation of the spine was noted as abnormal but full range of motion and normal strength of the spine were also indicated.

VA treatment records dated from 2003 to 2009 show that the Veteran had complaints of low back pain noted from 2006 to 2009; however, the Veteran's VA treatment records do not reflect a current diagnosis of arthritis.  

In the instant case, there is no current medical evidence of arthritis.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Although the Veteran has been seen for low back pain, the record does not reflect a diagnosed chronic disability relating to such.  The United States Court of Appeals for Veterans Claims has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).    

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In the present case, the Veteran has not provided any specific lay evidence in regard to his claimed arthritis.

The Veteran is not shown to have currently diagnosed arthritis.  Therefore, the Board concludes the preponderance of the evidence is against finding that the Veteran has arthritis etiologically related to active service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Entitlement to service connection for arthritis is denied.


REMAND

Type II Diabetes Mellitus, Hypertension, and Erectile Dysfunction

The Veteran claims that he has type II diabetes mellitus, hypertension, and erectile dysfunction due to Agent Orange exposure at the Andersen Air Force Base in Guam. 

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service connection for the asserted disorder for which such a presumption has been established will be presumed if manifested within the applicable presumptive period.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

However, regarding the Veteran's assertions of Agent Orange exposure in Guam, VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C., para 10(o), directs that the RO send a detailed statement of the Veteran's claimed herbicide exposure to the Compensation and Pension (C&P) Service via e- mail and a review be requested of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  If sufficient information cannot be obtained from the Veteran to meet JSRRC guidelines, then the RO is to produce a formal memorandum for the file documenting efforts to obtain information, and then forward the claim for rating activity.  

The RO has not developed the Veteran's claim with respect to potential exposure to an herbicide agent in Guam.  The Board notes that in April 2008 and January 2010 VCAA notice letters, the RO requested that the Veteran provide information regarding when, where, and how he was exposed to an herbicide agent in service.  The Veteran has indicated that Agent Orange was sprayed at the Anderson Air Force Base in Guam, though no specific incident of exposure was noted.  Nonetheless, the Board finds that in order to afford the Veteran every benefit of the doubt, the RO/AMC should obtain the Veteran's service personnel records and verify the Veteran's duties and dates of service at the Anderson Air Force Base.  Thereafter, the RO/AMC should take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  The U.S. Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).  In the event that herbicide exposure is conceded or verified, the RO/AMC will then need to determine whether a medical examination is required to complete adjudication of the claim.

Hearing Loss

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006). 

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Nevertheless, in Hensley  v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  In addition, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)). 

Whispered voice testing completed at the time of the Veteran's July 1963 enlistment examination was 15/15 in each ear.  However, a July 1966 audiological evaluation and an October 1966 separation examination reflect some hearing loss at the time of the Veteran's separation.

On the authorized audiological evaluation in July 1966 puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
15 (25)
10 (20)
10 (20)
20 (25)
LEFT
15 (30)
10 (20)
5 (15)
15 (25)
30 (35)

The Board notes that prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

On the authorized audiological evaluation in October 1966 puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
10 (20)
10 (20)
10 (20)
10 (15)
LEFT
15 (30)
15 (25)
10 (20)
10 (20)
10 (15)

The Veteran has not been afforded a VA examination to address his claimed hearing loss.  In light of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran's has currently diagnosed hearing loss etiologically related to service.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's service personnel records and verify the Veteran's duties and dates of service at the Anderson Air Force Base in Guam.  

2.  Thereafter, the RO/AMC should take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  The RO/AMC should provide a detailed statement of the Veteran's claimed herbicide exposure at Andersen Air Force Base in Guam, to include the Veteran's duties and dates of service, to the C&P Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged.  If the exposure is not verified, a request must then be sent to the JSRRC for verification of the Veteran's possible Agent Orange exposure at Andersen Air Force Base in Guam during the Veteran's relevant service.  If the JSRRC determines that there is insufficient information to verify the Veteran's claimed exposure, a formal finding should be made in this regard and associated with the record.

3.  The Veteran should be afforded a VA audiological examination to determine if he has currently diagnosed hearing loss etiologically related to active service.  The claims folder, to include a copy of this remand, must be made available to the examiner for review before the examination.  The examiner must review the entire claims file to include available service treatment records.  The audiologist should identify any in-service and post-service noise exposure. 

The audiologist should state whether the Veteran has current bilateral hearing loss, and if so, should state whether it is at least as likely as not that bilateral hearing loss was incurred in service. 

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  The VA examiner should discuss pertinent findings shown at the time of the Veteran's separation from service.  

4.  After all development has been completed, the RO/AM should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


